Title: To Alexander Hamilton from William Heth, 23 December 1793
From: Heth, William
To: Hamilton, Alexander



Collectors OfficeBermu Hundred [Virginia] 23d Dec. 1793
Sir

Private
At our District Court last Week, a Petition was prescribed to the Judge to be transmitted to you, by Gurdon Backus in the suit which I instituted on the Registry bond for the Sl. Rambler, wch I informed you in July last, was sold in Africa. Tho I am not calld upon specially to make any observations on this case, Yet I hope, my opinion thereon, will not be considerd by you, as an improper communication; especially when I assure you that I feel myself impelled by Duty, to tell you what I think on the subject.
Joseph Cary—decd—late Master of the Vessel, was one of those very few Men in his line, in whom I had much confidence. I do not believe he was capable of Swearing to an untruth—and, had he lived, I could never have seen him suffer in this affair, without extreme concern. But, the owner, is the Man, whom I have more than once mentioned to you, as the only Person in this District, whom, I have good reason to believe, has defrauded the revenue of the United States, by an illicit trade; and whom, I cannot help thinking, is capable of any thing in that way. The Rambler, you must know, was barterd for Natives of Africa, & who were brought to the number of 104—in Another Vessel of Mr. Backus—calld the Beaufort—D. Lovett Master—and sold in St. Castalia. Cary, himself, in conversation with me, “wished he had sold the register with the Vessel—as he was offerd either two, or four Negros for it”—observing, “that they could then have afforded to pay the penalty of the bond.”
Now tho’ I am well satisfied that Cary, was inreverent of the loss of the Register; Yet, I am as fully persuaded, that some one in Backus employment, & better calculated to obey his mandates than Cary, was instructed on leaving this Country, that in case Cary should sell the Rambler, & he could find that a valuable consideration could be had for the Register, to get possession of it, & deliver it up without the knowledge of Cary; so that he might be able with safety, to make oath on his return, to the loss of it. Lovett, for instance, might think himself Justifiable in executive such a project of his employers. And Cary confessed to me, that he had not a doubt, but the purchasers of the Vessel, were in possession of the Register. And I do not understand, that Cary has sworn, that he never found any of the articles lost at same time. There is another circumstance which gives me an unfavorable opinion of Mr Backus in this Affair. Cary, more than once complaind to me of Mr B.s intentions to make him pay—if possible—every dollar of the penalty, if recoverd—A strong proof with me, as it was with Cary—that he had not an Idea of Justice, generosity, or gratitude. To every thing which I have here stated as facts, I am willing to swear and I would also swear that, I firmly believe, what I have given as opinion only.
I am Dear sir,   most sincerely Yours

W Heth
Colo A Hamilton

 